     Case 4:18-cv-02353 Document 12 Filed on 11/14/18 in TXSD Page 1 of 5



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION


ANNIE R. PAYNE,                                    COURT FILE NO. 4:18-cv-02353
                                                   Judge Gray H. Miller
      Plaintiff,

v.

MRS ASSOCIATES, INC.,

       Defendant.
___________________________________

               JOINT DISCOVERY/CASE MANAGEMENT PLAN
           UNDER RULE 26(F) OF FEDERAL RULES OF CIVIL PROCEDURE

     (Please restate the instruction in bold before furnishing the responsive information.)

1.    State where and when the conference among the parties required by Rule 26(f) of
      the Federal Rules of Civil Procedure was held, and identify the counsel who
      attended for each party, including name, address, bar number, phone and fax
      numbers, and email addresses.

      Counsel for the parties conducted a Rule 26(f) conference on October 24, 2018. It was
      attended by (1) Marwan R. Daher, Sulaiman Law Group, Ltd., 2500 S Highland Ave.,
      Suite 200, Lombard, IL 60148, (630) 575-8181, mdaher@sulaimanlaw.com and (2)
      Michael S. Poncin (MN #296417), Moss & Barnett, PA, 150 South Fifth Street, Suite
      1200, Minneapolis, MN 55402, (T) 612.877.5290, (F) 612.877.5056,
      mike.poncin@lawmoss.com.

2.    List the cases related to this one that are pending in any state or federal court with
      the case number and court, and state how they are related.

      None.

3.    Briefly describe what this case is about.

      Plaintiff’s Position: Plaintiff alleges that MRS violated the Fair Debt Collection
      Practices Act, Telephone Consumer Protection Act, and Texas Debt Collection Act by
      placing numerous calls to Plaintiff’s cellular phone, using an Automated Telephone
      Dialing System “ATDS” following her request to MRS that it cease calling her.




                                               1
      Case 4:18-cv-02353 Document 12 Filed on 11/14/18 in TXSD Page 2 of 5



       Defendant’s Position: MRS denies the allegations in the Complaint. Plaintiff’s account
       was not placed with MRS until May 2018, seven months after Plaintiff purportedly told
       MRS to stop calling. And MRS only placed 5 calls to Plaintiff’s cellular telephone
       number, none of which were placed with an automatic telephone dialing system.

4.     Specify the allegation of federal jurisdiction.

       Federal question jurisdiction is based on the FDCPA and TCPA pursuant to 28 U.S.C.
       §§1331 and 1337. Supplemental jurisdiction exists for the state law claim pursuant to 28
       U.S.C. §1367.

5.     Name the parties who disagree with the plaintiff’s jurisdictional allegations and
       state their reasons.

       Defendant disputes the suggestion that Plaintiff has suffered damages sufficient to
       support standing under Article III.

6.     List anticipated additional parties that should be included, when they can be added,
       and by whom they are wanted.

       None.

7.     List anticipated interventions.

       None.

8.     Describe class-action issues.

       Plaintiff does not allege class allegations at this time.

9.     State whether each party represents that it has made the initial disclosures required
       by Rule 26(a). If not, describe the arrangements that have been made to complete
       the disclosures.

       Initial disclosures will be exchanged on or before November 30, 2018.

10.    Describe the proposed agreed discovery plan, including:

       a.      Responses to all the matters raised in Rule 26(f).

               Initial disclosures will be exchanged on or before November 30, 2018. The
               parties will seek discovery related to Plaintiff’s claims, Plaintiff’s alleged
               damages, and Defendant’s defenses. The parties do not anticipate any issues with
               respect to the disclosure of ESI. The parties will disclose ESI in PDF format.
               The parties do not request any changes concerning matters that may be protected
               by privilege, any limitations to federal or local rules, or any other orders.

                                                  2
      Case 4:18-cv-02353 Document 12 Filed on 11/14/18 in TXSD Page 3 of 5




       b.     When and to whom the plaintiff anticipates it may send interrogatories.

              By December 7, 2018, Plaintiff will send interrogatories to Defendant.

       c.     When and to whom the defendant anticipates it may send interrogatories.

              By December 7, 2018, Defendant will send interrogatories to Plaintiff.

       d.     Of whom and by when the plaintiff anticipates taking oral depositions.

              By March 8, 2019, Plaintiff anticipates taking the Rule 30(b)(6) deposition of
              Defendant.

       e.     Of whom and by when the defendant anticipates taking oral depositions.

              By March 8, 2019, Defendant will take Plaintiff’s deposition.

       f.
              (i)     Specify the date experts for plaintiff (or party with the burden of
                      proof on an issue) will be designated and their reports provided to
                      opposing party.

                      April 10, 2019

              (ii)    Specify the date experts for defendant will be designated and their
                      reports provided to opposing party.

                      April 15, 2019

       g.     List expert depositions the plaintiff (or party with the burden of proof on an
              issue) anticipates taking and their anticipated complete date. See Rule
              26(a)(2)(B) (expert report).

              Plaintiff anticipates taking an expert deposition.

       h.     List expert depositions the defendant (or opposing party) anticipates taking
              and their anticipated complete date. See Rule 26(a)(2)(B) (expert report).

              Defendant may depose any expert identified by Plaintiff and any expert called in
              rebuttal to an expert identified by Plaintiff.

11.    If the parties are not agreed on a part of the discovery plan, describe the separate
       views and proposals of each party.

       The parties agree.

                                                3
      Case 4:18-cv-02353 Document 12 Filed on 11/14/18 in TXSD Page 4 of 5




12.    Specify the discovery beyond initial disclosures that has been undertaken to date.

       None.

13.    State the date the planned discovery can reasonably be completed.

       April 17, 2019.

14.    Describe the possibilities for a prompt settlement or resolution of the case that were
       discussed in your Rule 26(f) meeting.

       Plaintiff will convey a written demand and Defendant will respond to that demand.

15.    Describe what each party has done or agreed to do to bring about a prompt
       resolution.

       Defendant has conveyed to Plaintiff that Plaintiff’s claims lack merit.

16.    From the attorneys’ discussion with their client(s), state the alternative dispute
       resolution techniques that are reasonably suitable.

       The parties will complete ADR or file a report stating why ADR is not appropriate by
       June 11, 2019.

17.    Magistrate judges may now hear jury and non-jury trials. Indicate the parties’ joint
       position on a trial before a magistrate judge.
       The parties do not consent to a trial before a magistrate judge.

18.    State whether a jury demand has been made and if it was made on time.

       Yes, Plaintiff demanded a jury trial.

19.    Specify the number of hours it will take to present the evidence in this case.

       16-24 hours (2-3 days).

20.    List pending motions that could be ruled on at the initial pretrial and scheduling
       conference.

       None.

21.    List other pending motions.

       None.



                                                4
      Case 4:18-cv-02353 Document 12 Filed on 11/14/18 in TXSD Page 5 of 5



22.    Indicate other matters peculiar to this case, including discovery, that deserve the
       special attention of the court at the conference.

       None.

23.    Certify that all parties have filed Disclosure of Interested Persons as directed in the
       Order for Conference and Disclosure of Interested Persons, listing the date of filing
       for the original and any amendments.

       Plaintiff filed its Disclosure of Interested Persons on November 14, 2018.

       Defendant has filed its Disclosure of Interested Persons on October 24, 2018.

24.    List the names, bar numbers, addresses, email addresses, and telephone numbers of
       all counsel.
       Counsel for Plaintiff, Marwan R. Daher, bar number 6325465, Alexander J. Taylor, bar
       number 6327679, and Omar T. Sulaiman, bar number 6322837, 2500 S Highland Ave.,
       Suite 200, Lombard, IL 60148, 630-575-8181, mdaher@sulaimanlaw.com,
       ataylor@sulaimanlaw.com, osulaiman@sulaimanlaw.com

       Counsel for Defendant, Michael S. Poncin, Minnesota bar number 296417, 150 South
       Fifth Street, Suite 1200, Minneapolis, MN 55402, 612.877.5290,
       mike.poncin@lawmoss.com.

Date: November 14, 2018                     By: /s/ Marwan R. Daher
                                                 Marwan R. Daher
                                                 Alexander J. Taylor
                                                 Omar T. Sulaiman
                                                 Sulaiman Law Group, Ltd.
                                                 2500 S Highland Ave., Suite 200
                                                 Lombard, IL 60148
                                                 Telephone: (630) 575-8181
                                                 mdaher@sulaimanlaw.com
                                                 ataylor@sulaimanlaw.com
                                                 osulaiman@sulaimanlaw.com
                                                 Counsel for Plaintiff

Date: November 14, 2018                     By: /s/ Michael S. Poncin
                                                 Michael S. Poncin (MN #296417)
                                                 Moss & Barnett, PA
                                                 150 South Fifth Street, Suite 1200
                                                 Minneapolis, MN 55402
                                                 Telephone: 612.877.5290
                                                 Facsimile: 612.877.5056
                                                 Email: mike.poncin@lawmoss.com
                                                 Counsel for Defendant

                                               5
